Case 4:20-cv-00057-TTC-RSB Document 11 Filed 11/02/20 Page 1 of 2 Pageid#: 153




                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                               DANVILLE DIVISION

 McCARTHY BUILDING COMPANIES, INC., )
                                    )
          Plaintiff,                )
 v.                                 )
                                    )
 TPE VIRGINIA LAND HOLDINGS, LLC,   )                   Civil Action No. 4:20-cv-57-TTC
                                    )
 and                                )
                                    )
 TPE KENTUCK SOLAR, LLC,            )
                                    )
         Defendants.                )

                               STIPULATION AND NOTICE

               IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff

 McCarthy Building Companies, Inc. and Defendants TPE Kentuck Solar, LLC and TPE Virginia

 Land Holdings, LLC (collectively, “Defendants”), through their undersigned counsel, that

 Defendants’ time to answer, move, or otherwise plead in response to the Complaint is extended

 from November 2, 2020, to November 16, 2020.



 /s/ W. Alexander Burnett          _               /s/ Henry C. Young              _
 W. Alexander Burnett (VSB No. 68000)              Neal L. Walters (VSB No. 32048)
 Anna T. Birkenheier (VSB No. 86035)               Henry C. Young (VSB No. 91677)
 WILLIAMS MULLEN                                   Scott | Kroner, PLC
 200 South 10th Street, 16th floor                 418 East Water Street
 Richmond, Virginia 23219                          Charlottesville, VA 22902
 (804) 420-6481                                    (434) 296-2161
 aburnett@williamsmullen.com                       nwalters@scottkroner.com
 abirkeneier@williamsmullen.com                    hyoung@scottkroner.com
 Counsel for Plaintiff                             Counsel for Defendant TPE Kentuck, LLC
Case 4:20-cv-00057-TTC-RSB Document 11 Filed 11/02/20 Page 2 of 2 Pageid#: 154




 /s/ Vernon E. Inge, Jr.           _
 Vernon E. Inge, Jr. (VSB No. 32699)
 Whiteford Taylor Preston
 Two James Center
 1021 E. Cary Street, Suite 1700
 Richmond, VA 23219
 (804) 977.3301
 vinge@wtplaw.com
 Counsel for Defendant TPE Virginia Land Holdings, LLC




                                            2
